Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00768-CV

                              Mark HOMER a/k/a Doc’s Space Center,
                                         Appellant

                                                  v.

                                        Ernesto MARTINEZ,
                                              Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                     Trial Court No. 380903A
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 5, 2018

DISMISSED FOR WANT OF PROSECUTION

           In this appeal, the clerk’s record was due on October 29, 2018. See TEX. R. APP. P. 35.1.

A few days later, the Bexar County District Clerk notified this court that Appellant Mark Homer

a/k/a Doc’s Space Center had not paid the clerk’s fee for preparing the record and Appellant is not

entitled to a free clerk’s record.

           On November 15, 2018, we ordered Appellant to file written proof with this court by

November 26, 2018, that either (1) the clerk’s fee has been paid or arrangements have been made

to pay the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. We
                                                                                  04-18-00768-CV


warned Appellant that if he failed to respond as ordered, this appeal would be dismissed for want

of prosecution. See TEX. R. APP. P. 37.3(b).

       To date, Appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(b), (c).

                                                  PER CURIAM




                                                -2-